Citation Nr: 0518415	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to a disability rating greater than 20 
percent for chronic lumbosacral strain.

3.  Entitlement to a compensable disability rating for 
degenerative arthritis of the dorsal spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in June 2004.  A transcript of that 
hearing has been associated with the claims folder.   

The issues of increased ratings for the dorsal and 
lumbosacral spine disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of a nexus between the 
veteran's peripheral neuropathy and exposure to herbicides 
during his active service in Vietnam.    




CONCLUSION OF LAW

Service connection for peripheral neuropathy is established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
The Board emphasizes that, in the event defect in notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
other organic diseases of the nervous system).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  Specified diseases are associated 
with herbicide exposure for purposes of the presumption, 
including acute and subacute peripheral neuropathy.  
38 C.F.R. § 3.309(e).  Note 2 to this regulation specifies 
that for purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Acute and subacute peripheral neuropathy must have 
become manifest to a compensable degree within a year after 
the last date of in-service herbicide exposure to qualify for 
presumptive service connection.  38 C.F.R. § 3.307(a)(6)(ii).  

For purposes of establishing service connection, to include 
on a presumptive basis, a veteran who had active service in 
Vietnam during the period from January 9, 1962 to May 7, 1975 
is presumed to have been exposed to an herbicide agent, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board notes that there is no evidence of 
peripheral neuropathy in service or until many years later.  
Therefore, there is no support for awarding service 
connection on the basis of chronicity in service, continuity 
of symptomatology after service, presumption for chronic 
disease, or presumption for disease associated with herbicide 
exposure.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) and (a)(6).  

The veteran initially presented with neurologic symptoms in 
1988.  Extensive evaluation at that time yielded possible 
causes including spinal lesion and Guillain-Barre syndrome or 
other post-infectious cause.  He was evaluated again in 1998, 
with findings indicative of peripheral neuropathy or lumbar 
spine radiculopathy.  VA medical records dated through June 
2004 reflected extensive work-up for the neurological 
disorder.  The initial assessment was chronic idiopathic 
demyelinating peripheral neuropathy, or CIPD (chronic 
inflammatory demyelinating polyradiculoneuropathy).  Notes 
dated in March 2004 indicated that the disorder was probably 
MADSAM (multifocal acquired demyelinating sensory and motor 
neuropathy).   

In a May 2004 statement, the veteran's treating VA 
neurologist rated that he treated the veteran for patchy, 
motor greater than sensory neuropathy that has prominent 
demyelinating features including partial conduction block in 
left median, right ulnar, and right tibial motor nerves.  He 
had been unable to find a cause for the neuropathy.  However, 
the doctor stated that it was possible that the veteran's 
reported history of exposure to toxins contributed to his 
developing the peripheral neuropathy.

In May 2005, the Board requested a Veterans Health 
Administration opinion as to the diagnosis and cause of the 
veteran's neurological disorder.  The June 2005 report from 
the VA neurologist indicated that it was "equally . . . 
likely" that the veteran's current disorder was caused by 
exposure to herbicides, although she believed that the 
episode that occurred in 1988 was related to his lumbar 
disability.  She also acknowledged that the veteran may have 
a concurrent mild polyneuropathy of unknown etiology.  

The Board finds that this evidence is sufficient to establish 
service connection for peripheral neuropathy on a direct 
basis due to herbicide exposure in service.  The record shows 
that the veteran had service in Vietnam during the applicable 
period, such that his exposure to herbicides is presumed.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
Numerous neurologists have treated and evaluated the veteran 
and have been unable to determine precisely either the 
diagnosis or the etiology.  However, the Board finds that the 
evidence from the VA neurologists is sufficient to support 
the conclusion that it is at least as likely as not that the 
disability is related to exposure to toxins or herbicides.  
There is no evidence that the veteran was exposed to toxins 
or herbicides at any time other than during service.  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
peripheral neuropathy.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted.    
 

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for peripheral 
neuropathy is granted.  


REMAND

The veteran seeks increased evaluations for service-connected 
disabilities of the dorsal spine and lumbosacral spine.  The 
Board finds that a remand for additional development is 
required before final appellate review.  

First, during the June 2004 Travel Board hearing, the veteran 
testified that he continued to have regular treatment for his 
spine with a chiropractor, a Dr. J. Davis.  The claims folder 
contains records from Dr. Davis dated to March 2002 only.  A 
remand is required so that the RO may secure the veteran's 
current chiropractic treatment records.   

Second, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  

The veteran's last VA orthopedic examination was conducted in 
April 2002, prior to the rating criteria amendments.  
Therefore, the examination does not adequately address those 
amended rating criteria.  Accordingly, a new examination is 
in order.  

Similarly, the RO has not considered the amended rating 
criteria when rating the veteran's service-connected spine 
disabilities.  It must do so when readjudicating the issues 
on remand.  The Board emphasizes that the amended rating 
criteria eliminated separate diagnostic codes for the dorsal 
(or thoracic) spine and established evaluations for 
limitation of motion or ankylosis of the thoracolumbar spine 
as one unit.  The RO should be cognizant of this change when 
determining the appropriate ratings for the degenerative 
arthritis of the dorsal spine and chronic lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he provide, or authorize VA to 
obtain, his treatment records from Dr. J. 
Davis dated from March 2002 to the 
present.  If the veteran supplies the 
necessary release, the RO should attempt 
to secure these records.   

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
severity of the service-connected 
degenerative arthritis of the dorsal 
spine and chronic lumbosacral strain.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

The examination must include range of 
motion findings, and should include any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current dorsal 
spine and lumbosacral spine 
symptomatology, including any functional 
loss associated with the dorsal spine and 
lumbosacral spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.  If there 
is no evidence of any of the above 
factors on examination, the examiner 
should so state.  The examiner should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  If there is evidence of any 
objective neurological abnormality 
associated with either service-connected 
spine disability, the examiner should 
identify that abnormality and comment on 
its severity.  

If the examiner finds evidence supporting 
a diagnosis of intervertebral disc 
syndrome, the examination report should 
include a discussion of whether the 
veteran has incapacitating episodes and 
the total duration (in weeks) of such 
episodes during the previous year.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

3.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issues on appeal, 
considering the September 2002 and 
September 2003 amendments to the rating 
criteria for spinal disabilities.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  If the disposition of 
either issue remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


